            Case 1:18-cv-07572-VSB Document 11 Filed 12/05/18 Page 1 of 1



Ryan J. Cooper, Esq.
COOPER, LLC
108 N. Union Ave., Suite 4
Cranford, NJ 07016
908.514.8830
ryan@cooperllc.com

                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


VIVEK DADLANI,                               Civil Action No. 1:18-CV-7572

                Plaintiff,
       v.
                                                          STIPULATION OF
RAMON PEREZ, JOHN DOE, ESQ.,                           VOLUNTARY DISMISSAL
ABC Ltd., and XYZ, LLP,

                Defendants.



       PLEASE TAKE NOTICE that Plaintiff Vivek Dadlani, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), hereby voluntarily dismisses this action with prejudice as to Defendant

Ramon Perez, and without prejudice as to all other parties identified in the Complaint.



Dated: December 5, 2018                              Respectfully submitted,
                                                     Counsel for Vivek Dadlani
                                                     COOPER, LLC

                                                     /s/Ryan J. Cooper
                                                     By: Ryan J. Cooper, Esq.
                                                          108 N. Union Ave., Suite 4
                                                          Cranford, NJ 07016
                                                          908.514.8830
                                                          ryan@cooperllc.com
